Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2022, that includes a response to the Final Office Action mailed August 1, 2022, has been entered. Claims 1, 25, and 33 have been amended; claims 2-10 and 16-21 have been canceled; and no claims have been newly added. Claims 28, 30, 32, and 34-37 have been withdrawn. Claims 1, 11-15, 22-27, 29, 31, and 33 are currently under examination in the application.
Withdrawal of Prior Claim Objections
Claim 33 has been satisfactorily amended. Therefore, the objection to claim 33 presented in the Final Office Action mailed August 1, 2022 is hereby withdrawn.  
Partial Withdrawal of Prior Claim Rejections - 35 USC § 103
In view of the present amendment to claim 1, which now stipulates that the polysaccharide powder, prior to blending, has “a Carr compressibility index of greater than 25%”, the 35 USC 103 rejection over Dai in view of Anonymous is hereby withdrawn. 
For clarity, Applicant is advised that the 35 USC 103 rejection over Carpanzano in view of Anonymous is being maintained at this time. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11-15, 22-27, 29, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Carpanzano et al. (U.S. Patent Application Pub. No. 2016/0361261), in view of Anonymous (Basicmedical Key [online]; 2016).
Applicant Claims
Applicant’s elected subject matter is directed to a tablet comprising a dietary supplement (i.e. the active) dispersed in a dry, homogeneous mixture comprising a protein (e.g. natural protein) powder and a polysaccharide (e.g. carrageenan) powder; wherein the tablet further comprises microcrystalline cellulose; wherein the polysaccharide powder has a Carr compressibility index greater than 35%; the tablet comprises 5-50 wt% of the protein/polysaccharide mixture, and wherein the weight ratio of the polysaccharide powder to protein powder is 1:20 to 1:1.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Carpanzano et al. disclose e.g. a tablet comprising e.g. a nutritional supplement (i.e. the active) dispersed in a dry, homogeneous mixture of powders comprising e.g. microcrystalline cellulose, a protein such as e.g. zein (i.e. a natural protein), and a polysaccharide such as e.g. carrageenan; wherein the tablet mixture is to be compressed; the tablet can comprise 1-80 wt% of the protein/polysaccharide mixture, or about 0.1-20 wt% of each of the protein and the carbohydrate (i.e. as release-modifying agents) (paragraphs 0023, 0025, 0053, 0054, 0059, 0061, 0088, 0114, 0126, 0136, 0143, 0163, 0169, 0171, 0172, 0181, 0182, 0184, 0185).
Anonymous discloses that the Carr compressibility index is a measure of a powder’s propensity to be compressed, and that powders are more cohesive and more compressible with a Carr compressibility of e.g. greater than 25, and even greater than 40. 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Carpanzano et al. do not explicitly disclose that the polysaccharide powder has a Carr compressibility index of e.g. greater than 35%. These deficiencies are cured by the teachings of Anonymous. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Carpanzano et al. and Anonymous, outlined supra, to devise Applicant’s presently claimed composition. 
Carpanzano et al. disclose e.g. a tablet comprising e.g. a nutritional supplement (i.e. the active) dispersed in a dry, homogeneous mixture of powders comprising e.g. microcrystalline cellulose, a protein such as e.g. zein (i.e. a natural protein), and a polysaccharide such as e.g. carrageenan; wherein the tablet mixture is to be compressed. Since Anonymous discloses that the Carr compressibility index is a measure of a powder’s propensity to be compressed, and that powders are more cohesive and more compressible with a Carr compressibility of e.g. greater than 25%, and even greater than 40%, one of ordinary skill in the art would thus be motivated to employ a carbohydrate powder with a Carr compressibility index e.g. greater than 40%, with the reasonable expectation that the resulting tablet homogenous mixture of powders can be successfully compressed into a tablet. 
Furthermore, the phenomenon of complex coacervation of proteins and anionic polysaccharides, such as e.g. carrageenan (i.e. an oil-insoluble polysaccharide) is well known in the art, as is the ability of e.g. protein-carrageenan coacervates to encapsulate oils, as well as the advantages of complex coacervates for controlled drug delivery upon oral administration (see e.g. de Kruif et al. Curr Opin Colloid Interface Sci. 2004; 9: 340-349) and Devi et al. Polym Bull. 2010; 65: 347-362). One of ordinary skill in the art, in following the teachings of the cited prior art, would arrive at a composition that is the same as Applicant’s presently claimed composition. Since the composition is the same, the properties must be the same as well, including the ability of the composition to form a protein/polysaccharide complex coacervate in situ upon immersion in gastric fluid, with all the properties described in the claims for the complex coacervates thus formed, e.g. sustained drug delivery, etc. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed September 28, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that because of the “consisting essentially of” language, “amended claim 1 excludes…blended polysaccharide and protein powders” that “do not form complex coacervates in situ upon immersion in gastric fluid, as well as oral dosage forms that may contain polysaccharides and proteins for purposes other than as coacervate-forming agents”; that while “Carpanzano discloses that zein (a natural protein) and carrageenan (a polysaccharide) may be included…as release modifying agents…nowhere in Carpanzano is it taught to include these agents…as coacervate-forming agents”. 
The Examiner, however, would like to point out the following:
1. Claim 1 is directed to a dry active ingredient dispersed in a dry homogenous mixture of blended protein and polysaccharide powders. Dependent claim 27 provides that the protein can be any “native protein”, and dependent claim 29 provides that the protein can be any “chemically unmodified protein”, and Applicant’s elected species of protein is “natural protein”. Dependent claim 33 provides that the polysaccharide can in particular be carrageenan, and Applicant’s elected species of polysaccharide is carrageenan. 
2. Clearly, then, it follows that a natural protein and carrageenan (i.e. with a Carr index greater than 25%) must necessarily be “coacervate forming agents”. Since zein is a natural protein (i.e. is native and chemically unmodified), and since carrageenan is carrageenan, and in view of the cited prior art, one of ordinary skill in the art would employ a carrageenan with a Carr compressibility index of greater than 25%, these must fall within the purview of “coacervate-forming agents”, whether or not the cited prior art specifically discloses that they are.
3. If Applicant is attempting to argue that not all “natural proteins” are coacervate forming agents, and not all “carrageenans (i.e. with a Carr index of greater than 25%)” are coacervate forming agents, and that one is bound to figure out which ones are and which ones are not by experimentation, then Applicant has a scope of enablement issue. Right now, it’s still being presumed that the claim limitations are met by any natural protein, and any carrageenan (i.e. with a Carr compressibility of greater than 25%). 
4. One of ordinary skill in the art, in following the teachings of the cited prior art, would thus arrive at the claimed composition with a reasonable expectation of success. The cited prior art need not recite verbatim Applicant’s claims. One of ordinary skill in the art need not have the exact same reasons for including the natural protein and the carrageenan in the composition as Applicant may have, and need not employ the composition for the same intended purpose as Applicant envisions. 
5. Hence, because the prior art discloses and renders obvious the composition itself, this is sufficient to preclude the patentability of the composition, even if the cited prior art does not recite verbatim Applicant’s claims, does not expressly state that the natural protein and the carrageenan are “coacervate-forming agents”, and even if the cited prior art does not expressly disclose or even know that a coacervate would form if the composition were immersed in gastric fluid. 
ii) Applicant contends that “the entire disclosure of Carpanzano is directed towards oily active ingredients” and thus “the skilled person would understand that the teachings of Carpanzano are not applicable to…use of dry active ingredients as presently claimed”. 
The Examiner, however, would like to point out the following:
1. “Dry” does not necessarily mean “solid”, and does not necessarily mean “free from oil”. Dry could reasonably be construed as simply meaning “free from water”. 
2. Regardless, even assuming, arguendo, that “dry” does necessarily mean “solid”, the whole point of Carpanzano is putting the active oily ingredients into the form of a dry, free-flowing powder, i.e. such that the active, i.e. the oily active, is a dry, free-flowing powder, which is, in fact, a solid. 
3. The elected species of active under examination is “a dietary supplement”, which no doubt encompasses within the scope of its purview many oily active ingredients, including e.g. certain oily vitamins. The claims certainly do not necessarily exclude oily active agents, but rather requires that the oily active agent is in a “dry” form. Indeed, the oily active in Carpanzano is in a dry form, specifically a dry, free-flowing powder. 
iii) Applicant contends that “the object of Carpanzano is to provide an excipient which, when mixed with an oily active ingredient or an active ingredient dissolved in an oil, will result in a free-flowing powder”, that “Carpanzano teaches the use of a silicate-based adsorbent carrier as a material that allows an oily active ingredient to be adsorbed into the excipient and which allows for the composition to be a free-flowing powder”, that “to promote compressibility, Carpanzano teaches adding…colloidal silicon dioxide”, which is “well known in the art for its use as a glidant to promote flowability of powders”, while “the preferred compressibility enhancing/augmenting agent (CSD) taught by Carpanzano is one that improves the flowability and reduces the Carr index of the powder mixture to be tableted”; that “nowhere in Carpanzano is it taught nor suggested to enhance the compressibility of a powder to be tableted by adding a further powder having a Carr index greater than 25%, let alone a polysaccharide powder having such a Carr index”, that “powders with higher Carr indexes have larger differences in their bulk and tapped densities”, that Carpanzano teaches that “their excipient compositions have preferably the same range values in terms of bulk and tapped densities” and thus “the skilled person would thus understand that the excipient compositions of Carpanzano preferably have lower Carr indexes (i.e. are not cohesive)”; that “nowhere in Anonymous…is it taught or suggested to employ a powder…with a high Carr index e.g. greater than 40%, to enhance the ability of a powder mixture to be compressed”, that “Carpanzano teaches away from such a strategy by preferentially disclosing the use of a glidant…or certain surfactants to enhance tableting”; that “combining Carpanzano and Anonymous yields unpredictable results” because “mixing a high Carr index powder…with a low Carr index free-flowing powder would” not “necessarily lead to a final powder mixture having a predictable Carr index”, that the Legoix reference disclose that the flow properties of individual ingredients do not represent the flow properties of mixes of the ingredients, that the flow properties of the mixes are “unpredictable”, that “the instant specification reports wildly unpredictable results with respect to gastric protection and modified-release when employing the same polysaccharide powders from different suppliers” and only when the Carr index of the polysaccharide was controlled was “consistent and predictable gastric protection and modified release…achieved”, and thus “the composition of Carpanzano cannot and should not be considered as the same as the oral delivery system presently claimed, as Carpanzano is completely silent with regard to accounting for or controlling the Carr index of any powder”. 
The Examiner, however, would like to point out the following:
1. First, the claims merely require that “the polysaccharide powder, prior to blending, has a Carr compressibility index of greater than 25%”. The claims say nothing at all whatsoever about the Carr compressibility index of the powder mix, or of any other individual component of the powder mix, such as e.g. the protein component. Indeed, the claim says nothing at all about the Carr compressibility index of the polysaccharide powder after blending, only prior to blending.
2. Hence, all of Applicant’s arguments about the Carr compressibility of the powder blend, and even about the Carr compressibility of the polysaccharide in the blend are of no consequence because the claims do not necessarily limit these parameters. In other words, Applicant appears to be arguing about claim limitations that do not actually exist. Again, the claims simply require that the polysaccharide powder, prior to blending, has a Carr compressibility index of greater than 25%.  
3. Furthermore, Carpanzano is not somehow distinct from, and does not teach away from, the claimed composition because Carpanzano includes e.g. silicon dioxide, even assuming, arguendo, that silicon dioxide generally acts as a glidant. Indeed, Applicant’s own claim 12 provides that the claimed composition can contain any one or combination of pharmaceutically acceptable excipients and/or additives, and claim 13 expressly provides that these can include specifically silicon dioxide. 
4. Applicant’s arguments seem to contradict one another. On the one hand, Applicant insists that Carpanzano does not recognize or contemplate the role of Carr compressibility index and really says nothing at all about Carr compressibility index, but then on the other hand Applicant insists that Carpanzano clearly teaches that their powder blend should have a low Carr compressibility index. Furthermore, Applicant argues on the one hand that including silicon dioxide, simply on the basis that the art generally recognizes silicon dioxide as a glidant, would definitely lower the Carr compressibility index of the powder blend as a whole, but then Applicant turns around and seems to shoot the validity of such a conclusion right down by arguing that the Carr compressibility index of a powder blend cannot be reasonably predicted from the Carr compressibility indexes of the individual components of the blend. Hence, Applicant’s arguments as a whole are not found persuasive, in part because half of Applicant’s arguments seem to contradict and negate the other half. 
5. Carpanzano without question desires a powder mixture that can be readily compressed, and discloses that their powder mixture indeed can be compressed. In contrast to Applicant’s assertion that Carpanzano does not want a cohesive material, Carpanzano, in paragraph [0003], expressly teaches that “the material to be compressed must…possess sufficient cohesiveness to ensure that the solid dosage form remains intact after compression”. This is nothing new and nothing out of the ordinary. Indeed, anyone of ordinary skill in the art would certainly know this phenomenon. Carpanzano admits that they employ certain ingredients to assist with maintaining a free flowing powder mix, but that other ingredients are employed to ensure cohesiveness of the powder mix upon compression. Despite the teachings of the Legoix reference, in this case there really is no uncertainly regarding the compressibility of the material because not only does Carpanzano expressly teach that their material must be and is compressible, they have successfully compressed the material and it remains sufficiently intact. In other words, its an established physical reality that the Carpanzano material is sufficiently cohesive, even with the silicon dioxide or the surfactant. 
6. Carpanzano discloses that the protein (e.g. zein, a natural protein), and the polysaccharide (e.g. carrageenan) are included in the material in the embodiment whereby the resulting compressed tablet provides sustained release. In view of anonymous, one of ordinary skill in the art would thus be motivated to employ a carrageenan with a high Carr compressibility index with the reasonable expectation that the resulting material will remain sufficiently cohesive and compressible, or perhaps will even exhibit improved compressibility. 
7. Applicant has provided no hard evidence whatsoever, and indeed has not even attempted to assert, that the composition one of ordinary skill in the art would thus arrive at by following the teachings of the cited prior art as put forth in the 35 USC 103 rejection of record would not form a protein/polysaccharide complex coacervate in situ upon immersion in gastric fluid. Certainly, the presence of silicon dioxide would not frustrate the formation of the requisite coacervate, since Applicant’s own claims expressly provide for the inclusion of silicon dioxide. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617